United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-3017
                                    ___________

Michael Beach,                            *
                                          *
             Appellant,                   *
                                          *   Appeal from the United States
      v.                                  *   District Court for the
                                          *   District of Minnesota.
State of Minnesota,                       *
                                          *        [UNPUBLISHED]
             Appellee.                    *

                                    ___________

                              Submitted: March 31, 2004
                                 Filed: April 6, 2004
                                  ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.


      Michael Beach appeals the district court’s1 dismissal of his civil rights action.
After de novo review, we affirm because, as the district court concluded, the
complaint was barred by the Eleventh Amendment. See 8th Cir. R. 47B.
                     ______________________________



      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.